IN THE
                            TENTH COURT OF APPEALS

                                    No. 10-12-00364-CV

MOHAMMAD ARSHAD,
                                                                Appellant
v.

STARS IMPEX, INC.,
                                                                Appellee


                            From the County Court at Law
                                 Hill County, Texas
                                Trial Court No. 49479


                             MEMORANDUM OPINION

       Mohammad Arshad appealed the trial court’s final summary judgment granted in favor of

Stars Impex, Inc. After participating in mediation, Arshad has now filed a motion to dismiss the

appeal, with prejudice, stating that all matters in the appeal between the parties have been

resolved and that no controversy exists between the parties.

       This appeal is reinstated. Arshad’s motion is granted, and this appeal is dismissed. See

TEX. R. APP. P. 42.1.


                                             TOM GRAY
                                             Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed August 1, 2013
[CV06]




Arshad v. Stars Impex, Inc.                  Page 2